DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received on 15 August 2022. 
Claims 1, 4, 6, 11, and 15 have been amended. Claims 2, 7, 12, and 16 have been cancelled. Claim 20 has been added. Claims 1, 3-6, 8-11, 13-15, and 17-20 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    551
    832
    media_image1.png
    Greyscale


Claim(s) 1, 3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takei (US 2017/224406 A1) in view of Conlon (US 2017/0000512 A1), further in view of Akagane (US 2019/0183522 A1).

Regarding claim 1, Takei teaches an electrosurgical pencil (Although Takei teaches a grasping device and not specifically an electrosurgical pencil, Examiner takes the position that the apparatus of Takei is configured for treating tissue with electrosurgical energy via a blade which is protected by and pivoting member), comprising: 
	a body (Fig. 1) including proximal and distal ends, the distal end including a pair of supporting arms defining a slot (Annotated Fig. 18 – there must exist a slot or space between the supporting arms in order to connect them to shaft 15 as shown in Fig. 18, wherein the shaft is between the supporting arms);
	a treatment blade extending from the distal end of the body and electrically connected to a first potential of a source of electrosurgical energy, the treatment blade configured to deliver electrosurgical energy to tissue (Fig. 22: blade 23);
	a protective guard operably engaged within the slot to the distal end of the body via a pivot pin (Figs. 18, 21-22: grasping piece 31), the protective guard including a pair of spaced-apart arms defining a slot configured to receive the treatment blade (Fig. 21), the protective guard pivotable about the pivot pin between a first position wherein the protective guard encapsulates the treatment blade (Fig. 22) and a second position wherein the treatment blade is exposed during delivery of the electrosurgical energy to the tissue (Fig. 18);
	at least one return electrode operably connected to the protective guard, the return electrode configured to electrically connect to a second potential of the electrosurgical energy source (Fig. 22: electrodes 88A and 88B; [0077]); 

	Takei fails to teach a biasing member configured to bias the protective guard in the first position. 
	However, Conlon, in an analogous electrosurgical device, teaches a biasing member operably coupled to the protective guard and configured to bias the protective guard in the first position (Fig. 9; [0082]).
	Takei does not explicitly disclose wherein the end effector is biased to remain in a close position until manipulated by the operator. However, it is well known in the art that the opened and closed biasing directions for treatment end effectors are interchangeable. Conlon teaches an electrosurgical device with a pivoting member which may be biased in the closed position. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the grasping pieces of Takei to be biased in a closed configuration instead of an open configuration in order to yield the predictable result of treating tissue in a desired manner. Such a modification would merely be a simple substitution of interchangeable biasing configurations and directions in order to produce a predictable result (see MPEP 2143).

	Takei in view of Conlon fails to teach wherein each arm of the pair of spaced-apart arms of the protective guard has a rounded distal end.
	However, Akagane, in an analogous electrosurgical device, teaches wherein each arm of the pair of spaced-apart arms of the protective guard has a rounded distal end  that facilitates pivoting of the protective guard toward the second position against the bias of the biasing member in response to pressure applied on the rounded distal ends by contact with the tissue such that the treatment blade is exposed during delivery of the electrosurgical energy to the tissue (Fig. 2 – the distal ends of the sides of jaw 32 are rounded).
	Akagane teaches jaw member 32, which covers probe 24, is rounded at the distal edges. “Facilitates pivoting … in response to pressure applied” is broadly interpreted by Examiner as a jaw member which can pivot away from a blade or treatment surface and the pressure which causes the pivoting can include the operator manually moving the jaw member. Since the jaw member of Takei can pivot away from the treatment blade, the modified jaw of Takei with the rounded distal edges would be capable of meeting the cited functional limitations. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to further modify the jaw member of the treatment instrument of Takei in view of Conlon to include rounded distal edges, as taught by Akagane, in order to yield the predictable result of treating tissue in a desired manner. 
	Regarding the limitation “facilitates pivoting of the protective guard towards the second position against the bias of the biasing member in response to pressure applied on the rounded distal ends”, Examiner is of the position that said limitation recites intended use rather than a structural limitation. It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3, Takei/Conlon/Akagane teaches the device of claim 1, wherein the at least one return electrode is disposed on an opposite side of the slot defined between the pair of spaced-apart arms of the protective guard (Takei Fig. 22: electrodes 88A and 88B).

Regarding claim 5, Takei/Conlon/Akagane teaches the device of claim 1, wherein each one of the pair of spaced-apart arms of the protective guard includes a return electrode (Takei Fig. 22: electrodes 88A and 88B).

Regarding claim 6, Takei/Conlon/Akagane teaches the device of claim 1, wherein the treatment blade includes an insulator disposed at a proximal end of the treatment blade (Akagane Fig. 4: ring-shaped supporter 28, protection coating 27, heat insulation coating 26).
	It is known in the field of electrosurgical devices to include elements formed of insulative or non-conductive material to prevent electrical energy from spreading beyond the treatment area. This is done as a safety measure for both the patient being treated and the operator using the device. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the treatment blade of Takei in view of Conlon to include and insulator at a proximal end in order to yield the predictable result of safely treating tissue in a desired manner. 

Regarding claims 8-9, Takei/Conlon/Akagane teaches the device of claim 1, wherein the treatment blade is electrically connected to at least one switch disposed on the body, the at least one switch activatable to supply electrosurgical energy to the treatment blade using an energy algorithm (Conlon Fig. 1; [0058], [0061]).
	Takei teaches an operation input component (5) such as a foot switch, which is not located on the body of the treatment device. However, it is well known in the art that various configurations for switching between surgical functions and/or power modes are widely considered to be interchangeable. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to further modify the body of the treatment instrument of Takei to include a switch rather than a switching means external to the instrument in order to yield the predictable result of treating tissue in a desired manner. Such a modification would merely be a simple substitution of interchangeable configurations for changing operation m odes in order to produce a predictable result (see MPEP 2143). It should be noted that this modified device of Takei would be capable of meeting the cited functional limitations ([0058] and [0061]). It should also be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takei/Conlon/Akagane as applied to claim 1 above, and further in view of Kerr (US 2011/0301592 A1).

Regarding claim 10, Takei/Conlon/Akagane teaches the device of claim 1, but fails to teach wherein the biasing member is a torsion spring, the torsion spring including a first leg operably coupled to the protective guard and a second leg operably coupled to the body.
	However, Kerr, in an analogous electrosurgical device, teaches wherein the biasing member is a torsion spring, the torsion spring including a first leg operably coupled to the protective guard and a second leg operably coupled to the body (Fig. 5: torsion spring 610; [0071]-[0072]).
	Takei/Conlon/Akagane does not explicitly teach wherein the biasing member which biases the protective guard in a closed position is a torsion spring. However, it is well known in the art that different configurations for biasing grasping members of a distal end effector in a closed or open position are widely considered interchangeable. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of Takei/Conlon/Akagane to include a torsion spring in order to yield the predictable result of treating tissue in a desired manner. Such a modification would merely be a simple substitution of interchangeable biasing configurations in order to produce a predictable result (see MPEP 2143).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takei/Conlon/Akagane as applied to claim 1 above, and further in view of Rivera (US 2015/0157392 A1).

Regarding claim 4, Takei/Conlon/Akagane teaches the electrosurgical pencil of claim 1, but fails to teach wherein a leading edge of the at least one return electrode is recessed relative to a leading edge of a corresponding one of the pair of spaced-apart arms of the protective guard.
	However, Rivera teaches wherein a leading edge of the at least one return electrode is recessed relative to a leading edge of a corresponding one of the pair of spaced-apart arms of the protective guard (Fig. 2: return electrode 120, recess 122; [0032], [0037]-[0038]). 
	Rivera teaches a return electrode of a bipolar electrosurgical device which may be “substantially flush with the outer surface” ([0038], Fig. 1A) or recessed from the outer surface (Fig. 2). Rivera thereby demonstrates that it is the return electrode of a bipolar device will function as expected whether it is substantially flush with the surrounding surface or recessed from the surrounding surface. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of Takei/Conlon/Akagane to include a return electrode which is recessed relative to a leading edge in order to yield the predictable result of treating tissue in a desired manner. Such a modification would merely be a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143). 

Claim(s) 11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Rivera, further in view of Conlon, and further in view of Akagane.

Regarding claims 11 and 20, Takei teaches an electrosurgical pencil (Although Takei teaches a grasping device and not specifically an electrosurgical pencil, Examiner takes the position that the apparatus of Takei is configured for treating tissue with electrosurgical energy via a blade which is protected by and pivoting member), comprising: 
	a body including proximal and distal ends (Fig. 1); 
	a treatment blade extending from the distal end of the body and electrically connected to a first potential of a source of electrosurgical energy, the treatment blade configured to treat tissue (Fig. 22: blade 23);
	a protective guard operably engaged to the distal end of the body via a pivot pin (Figs. 18, 21-22: grasping piece 31), the protective guard including a pair of spaced-apart arms defining a slot configured to receive the treatment blade (Fig. 21), each of the spaced-apart arms including a leading edge, the protective guard pivotable about the pivot pin between a first position wherein the protective guard encapsulates the treatment blade (Fig. 22) and a second position wherein the treatment blade is exposed for tissue treatment (Fig. 18);
	at least one return electrode operably connected to the protective guard the at least one return electrode configured to electrically connect to a second potential of the electrosurgical energy source (Fig. 22: electrodes 88A and 88B; [0077]);

	Takei fails to teach a return electrode having a leading edge recessed relative to a leading edge of a respective spaced-apart arm. 
	However, Rivera teaches a return electrode having a leading edge recessed relative to a leading edge of a respective spaced-apart arm (Fig. 2: return electrode 120, recess 122; [0032], [0037]-[0038]). 
	Rivera teaches a return electrode of a bipolar electrosurgical device which may be “substantially flush with the outer surface” ([0038], Fig. 1A) or recessed from the outer surface (Fig. 2). Rivera thereby demonstrates that it is the return electrode of a bipolar device will function as expected whether it is substantially flush with the surrounding surface or recessed from the surrounding surface. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of Takei/Conlon/Akagane to include a return electrode which is recessed relative to a leading edge in order to yield the predictable result of treating tissue in a desired manner. Such a modification would merely be a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143). 

	Takei fails to teach a biasing member configured to bias the protective guard in a first position. 
	However, Conlon, in an analogous electrosurgical device, teaches a biasing member operably coupled to the protective guard and configured to bias the protective guard in the first position (Fig. 9; [0082]).
	Takei does not explicitly disclose wherein the end effector is biased to remain in a close position until manipulated by the operator. However, it is well known in the art that the opened and closed biasing directions for treatment end effectors are interchangeable. Conlon teaches an electrosurgical device with a pivoting member which may be biased in the closed position. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the grasping pieces of Takei to be biased in a closed configuration instead of an open configuration in order to yield the predictable result of treating tissue in a desired manner. Such a modification would merely be a simple substitution of interchangeable biasing configurations and directions in order to produce a predictable result (see MPEP 2143).

	Takei in view of Conlon fails to teach wherein each arm of the pair of spaced-apart arms of the protective guard has a rounded distal end.
	However, Akagane, in an analogous electrosurgical device, teaches wherein each arm of the pair of spaced-apart arms of the protective guard has a rounded distal end that facilitates pivoting of the protective guard toward the second position against the bias of the biasing member in response to pressure applied on the rounded distal ends by contact with the tissue such that the treatment blade is exposed for tissue treatment (Fig. 2 – the distal ends of the sides of jaw 32 are rounded).
	Akagane teaches jaw member 32, which covers probe 24, is rounded at the distal edges. “Facilitates pivoting … in response to pressure applied” is broadly interpreted by Examiner as a jaw member which can pivot away from a blade or treatment surface and the pressure which causes the pivoting can include the operator manually moving the jaw member. Since the jaw member of Takei can pivot away from the treatment blade, the modified jaw of Takei with the rounded distal edges would be capable of meeting the cited functional limitations. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to further modify the jaw member of the treatment instrument of Takei in view of Conlon to include rounded distal edges, as taught by Akagane, in order to yield the predictable result of treating tissue in a desired manner. 
	Regarding the limitation “facilitates pivoting of the protective guard towards the second position against the bias of the biasing member in response to pressure applied on the rounded distal ends”, Examiner is of the position that said limitation recites intended use rather than a structural limitation. It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 13, Takei/Rivera/Conlon/Akagane teaches the electrosurgical pencil of claim 11, wherein the at least one return electrode is disposed on an opposite side of the slot defined between the pair of spaced-apart arms of the protective guard (Takei Fig. 22: electrodes 88A and 88B).  

Regarding claim 14, Takei/Rivera/Conlon/Akagane teaches the electrosurgical pencil of claim 11, wherein each one of the pair of spaced-apart arms of the protective guard includes a return electrode (Takei Fig. 22: electrodes 88A and 88B).

Regarding claim 15, Takei/Rivera/Conlon/Akagane teaches the electrosurgical pencil of claim 11, wherein the treatment blade includes an insulator disposed at a proximal end of the treatment blade (Akagane Fig. 4: ring-shaped supporter 28, protection coating 27, heat insulation coating 26).

Regarding claims 17 and 18, Takei/Rivera/Conlon/Akagane teaches the electrosurgical pencil of claim 11, wherein the treatment blade is electrically connected to at least one switch disposed on the body, the at least one switch activatable to supply electrosurgical energy to the treatment blade using an energy algorithm (Conlon Fig. 1; [0058], [0061]).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takei/Rivera/Conlon/Akagane as applied to claim 11 above, and further in view of Kerr.

Regarding claim 19, Takei/Rivera/Conlon/Akagane teaches the electrosurgical device of claim 11, but fails to teach wherein the biasing member is a torsion spring, the torsion spring including a first leg operably coupled to the protective guard and a second leg operably coupled to the body.
	However, Kerr, in an analogous electrosurgical device, teaches wherein the biasing member is a torsion spring, the torsion spring including a first leg operably coupled to the protective guard and a second leg operably coupled to the body (Fig. 5: torsion spring 610; [0071]-[0072]).
	Takei/Rivera/Conlon/Akagane does not explicitly teach wherein the biasing member which biases the protective guard in a closed position is a torsion spring. However, it is well known in the art that different configurations for biasing grasping members of a distal end effector in a closed or open position are widely considered interchangeable. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of Takei/Rivera/Conlon/Akagane to include a torsion spring in order to yield the predictable result of treating tissue in a desired manner. Such a modification would merely be a simple substitution of interchangeable biasing configurations in order to produce a predictable result (see MPEP 2143).

Response to Arguments
Regarding Applicant’s argument that Takei teaches away from the configuration in which the treatment blade is exposed during delivery of electrosurgical energy to tissue, Examiner respectfully disagrees. In claims 1 and 11, the limitation “wherein the treatment blade is exposed during delivery of the electrosurgical energy to the tissue” recites intended use of the claimed invention rather than a structural limitation. It is not necessary for an end effector to be in an open or closed configuration while energy is delivered since the delivery of electrical energy is commonly controlled by the operator, not by the pivoting of a jaw member. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, if the prior art structure is capable of performing the intended use, then it meets the claim. Since the device of Takei is capable of delivering electrical energy and includes a pivoting member which may pivot between a closed and opened position, Takei teaches the claimed limitation.
Regarding Applicant’s argument that Ross taught a different type of “curved” distal end, Examiner wishes to note the broad language, which still remains in the amended limitation. The amended limitation, “wherein each arm … has a rounded distal end that facilitates pivoting of the protective guard,” includes intended use. Specifically, “facilitates pivoting … in response to pressed applied to the rounded distal end” is interpreted as a structure which can pivot due to any applied force. The force may, for example, come from the operator of the device pushing against the jaw member and manually pivoting the jaw member into the open position. Since the modified device of Takei in view of Rivera, Conlon, and Akagane includes arms with rounded distal ends on a jaw member which is capable of pivoting into an open position, the prior art teaches the claimed limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swenson (US 2004/0111068 A1) discloses a biased, pivoting shield for a blood collection assembly, which is automatically and passively activated when the operator inserts the collection assembly into the patient (Fig. 14; [0055], [0061]). 
Fiser (US 7361159 B2) discloses a hinged, biased safety shield for a needle assembly (Figs. 4-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794